NOT FOR PUBL[CAT[ON

UNITED STATES DISTR[CT COURT
DISTRICT OF NEW JERSEY

 

NORTH JERSEY BRAIN & SPINE
CENTER,

Plaintiff`, Civil Action No. 17-05967 (MAS) (LHG)

v. MEMORANDUM OPINION

MULTIPLAN, INC., et al.,

Defendants.

 

 

SHIPPa District Judge

This matter comes before the Court upon Plaintiff North Jersey Brain & Spine Center’s
(“Plaintiff”) Renewed Motion to Remand for Lack of Subject Matter Jurisdic:tion.l (ECF No. 48.)
Defendant MultiPlan, Inc. (“MultiPlan”) opposed. (ECF No. 51.) Defendants Connecticut
General Lif`e Insurance Co. (“Cigna"); GM Financial; Interplex NAS, lnc.; Humanscale; Teterboro
Leaming Center; Sharp Electronics Corp.; Macy’s lnc.; Ferring Pharmaceuticals, Inc.; Tata
Consultancy Services; JPMorgan Chase & Co.; Nippon Express USA, Inc.; Samsung C&T
America, lnc.; LSG Sky Chei`s Group; Tam Metal Products, lnc.; Daiichi Sankyo, lnc.; and EMSL
Analytical, Inc. (“ERISA Plan Sponsors”) also opposed. (ECF No. 52.) Plaintiffreplied, and then
filed a Notice ofSupplemental Authority. (ECF Nos. 57, 58.) Cigna and the ERISA Plan Sponsors
responded to the Notice of Supplemental Authority. (ECF No. 59.) The Court has carefully

considered the parties’ arguments and pursuant to Local Civil Rule 78.1 decides the motion

 

' On April 25, 2018, after Oral Argument, the Court denied Plaintifl’s Motion to Remand (ECF
No. 32) and ordered the parties to conduct jurisdictional discovery. (See Order, ECF No. 42.)

without oral argument. For the reasons stated below, Plaintiff’s Renewed Motion to Remand is

granted

I. Background

The instant matter presents a unique set of facts and legal allegations that deviate from the
recent line of cases in this District in which the Court adjudicated motions to remand an action
brought by an out-of-network medical services provider against an insurer or payor. In those cases,
generally, the plaintiffs asserted a limited number of causes of action against a limited set of
defendants, and the causes of actions were based on the performance of services for one patient or
a small group of patients. See, e.g., All. .S`hore Sw'gl'cal Assocs. v. Local 464A United Food &
Commercial Workers Um'on We[fare chd, No. 17-12166, 2018 WL 3611074 (D.N..l. July 27,
2018); MHA, LLC v. Empire Heal!hchoi`ce HMO, Inc., No. 17-6391, 2018 WI.. 549641 (D.N.J.
Jan. 25, 2018); Progressive Spine & Orthopczedics, LLC v. Anthem Blue Cross Blue Shz`e[d, No.
17-536, 2017 WL 4011203 (D.N.J. Sept. ll, 2017). Here, Plaintiff asserts fourteen causes of
action against seventeen defendants Plaintiff also seeks damages related to Plaintiff’s treatment
of an undetermined number of patients over a five-year period Plaintiff pled specific facts related
to eighteen patients to illustrate Defendants’ alleged conspiracy and as exemplars of the total
damages sought.

Further distinguishing this matter is the limited discovery the Court ordered after Oral
Argurnent on Plaintist first Motion to Remand.2 (ECF No. 32.) On May 1, 2018, the Court
ordered Plaintiff to produce “any and all assignments for the eighteen” representative patients.

(Order l, ECF No. 43.) The Court also ordered MultiPlan, Cigna, and the ERISA Plan Sponsors

 

2 In their Opposition to Plaintift`s first lV[otion to Remand, Cigna and the ERISA Plan Sponsors
requested that the Court compel Plaintiff to produce the assignments at issue. (See Defs.’ Opp’n
Br. 14-15, ECF No. 34.)

l\.)

(collectively, “Defendants”) to produce “copies of each of the health benefits plan documents for
the” same group of representative patients, and to identify which of the health benefits plans
Defendants contend are subject to the Employee Retirement Income Security Act of 1974
(“ERISA”). (Order at 2.)

The Court ordered jurisdictional discovery recognizing that the parties’ disputes included
“(i) whether Defendants carried their burden to demonstrate that Plaintiff obtained a valid
assignment of benefits from patients identified in the Complaint; and (ii) whether Defendants are
required to provide the plans at issue, which would reveal whether the plans contain
ami-assignment provisions.” (Hearing Tr. 38:14-24 (citations omitted).) Moreover, the parties
“essentially claim[ed] that their opponent maintain[ed] positions in other litigations inconsistent
with the positions presented here_claims which imply a level of gamesmanship on both Sides.”
(Id. at 38:24-39:5.) Given the complexity and uniqueness of the case and because assignments
and ami-assignment provisions have been a dispositive issue in other matters, the Court ordered
limited discovery to aid in the determination of subject matter jurisdiction3 (Ia'. at 39:6-20.)

A. F actual Background"

Plaintiff is a medical practice specializing in neurosurgical procedures and treatment of the

brain and spinal cord (Compl. 11 6, ECF No. l-l.) In or around November 2011, MultiPlan

 

3 The parties’ briefs related to the first Motion to Remand dedicated considerable energy to
disputing the burden of producing documents the parties possessed and controlled The wealth of
cases the parties cited indicated that the presence of assignments of benefits and ami-assignment
clauses represented a significant point of contention between similarly situated parties in previous
matters. The course of this litigation indicated that jurisdictional discovery may quickly moot this
point of contention and allow the parties, and the Court, to move to more substantive issues.
Indeed, the Court found the limited discovery here helpful.

4 For purposes of the instant motion, the Court “assume[s] as true all factual allegations of the
complaint." Gla-:er i*. Honeyirell Int'l. Inc., No. 16-7714, 2017 WL 1943953, at *1 n.3 (D.N..l.
May 10, 2017) (quoting .S'teel Vai'ley Aiiti’i. v. Uiii`oii Sii'i`tcli & Si'giial Di'v., 809 F.2d 1006, 1010
(3d Cir. 1987).)

solicited Plaintiff regarding joining MultiPlan’s network of medical providers. (Ia’. 11 36.) To
induce Plaintiff to join the network, MultiPlan promised that Plaintiff would be reimbursed at 80%
of Plaintiff’s billed charges when Plaintiff treated patients whose health insurance plans were part
of the MultiPlan program. (Id. 11 3?.) Plaintiff and MultiPlan entered into a “MPI Participating
Professional Group Agreement” (the “Provider Agreement”) on or about December l, 201 l. (Id.
11 38.)

The Provider Agreement incorporated MultiPlan’s promise to pay Plaintiff 80% of
Plaintiff’s rates as it includes a provision that reads: “[MultiPlan] will require Clients and its Users
to use the Contract Rates agreed to in this Agreement solely for Covered Services rendered to
Participants under a Program which utilizes the Network." (Id. 11 40.) “Contract Rates” is defined
in the Provider Agreement as “equal to Eighty (80%) percent of Group’s Billed Charges, less any
Co-payments, Deductibles, and Co-insurance, if any, as specified in the Participant’s Benefit
Program.” (Ia’. 11 41.) MultiPlan stated that the Provider Agreement would supersede any
agreements between MultiPlan and health insurers, such as Cigna, and between MultiPlan and
payors, such as the ER]SA Plan Sponsors. (Id. 11 42.) This promise is reflected in a provision that
reads: “[MultiPlan] agrees that it has entered into agreements with Clients that specify that the
right to access the Network, including access to the Contract Rates, shall be subject to the terms
of this Agreement.” (Id.) The Provider Agreernent required MultiPlan to require insurers and
payors to provide patients with a means to identify themselves as members of the MultiPlan
network, and this was achieved through the placement of the MultiPlan logo on patients’ insurance
cards. (Id. ‘|1 59-61.)

Plaintiff alleges that Defendants “failed to reimburse [Plaintiff] for services rendered to
MultiPlan Patients in accordance with the terms of the Provider Agreement and applicable New

Jersey law and regulations incorporated into the contract.“ (Id. 11 90.) Plaintiff alleges facts related

to eighteen patients as illustrative of Defendants’ course of conduct. (See id. 1111 67-85.) In brief,
each of the patients presented a health insurance card bearing the MultiPlan logo and Plaintiff
provided services to the patients. (Id.) Plaintiff sought and received preapproval from Cigna for
the patients’ treatment, or Plaintiff performed medically necessary emergency surgery on the
patient. (Id.) Plaintiff sought reimbursement from Cigna for the services provided to the patient
and Cigna underpaid, or did not pay, Plaintiff for the services provided (Ia'.)

Plaintiff alleges that when Plaintiff submitted payments to Cigna, Cigna pursued one of`
two courses of action. (Id. 11 96.) In some instances, Cigna would disregard the fact that the patient
was a member of the MultiPlan network and pay the claim based on Cigna’s interpretation of the
patient’s benefit plan. (Id.) ln other instances, Cigna would send the claim to MultiPlan for
“repricing.” (Id.) When repricing, MultiPlan would determine whether Plaintiff"s Contract Rate
was above the maximum rate for such claims which Cigna and the ERISA Plan sponsors agreed
they would pay, and if so, Cigna would pay at the lower rate. ([d.) Cigna’s conduct was authorized
by agreements between MultiPlan and Cigna (the “Access Agreements”). (Id. 1111 101-06.)

In December 2015, MultiPlan attempted to modify the Provider Agreement. (Id. 11 1 13.)
The modification process exposed certain provisions of the Access Agreements, which were
previously unknown to Plaintiff (See id. 11‘|1 113-19.) The attempted modifications indicated that
the Provider Agreement was in fact govemed, and superseded, by the Access Agreements. (Id. 1111
115-18.) The modifications also indicated that if the Contract Rates exceeded the reimbursement
amount specified in any of the relevant ERISA Plan Sponsors’ patient plans (the “ERISA Benefits
Plans”), Cigna could elect to not pay according to the Provider Agreement. (Irl. 1111 1 16-18.) As a
result of the disclosures made during the attempted modification process, Plaintiff terminated the

Provider Agreernent and the termination became effective on April 26, 2016. (Id. 11 121.) Plaintiff

has exhausted the dispute processes identified in the Provider Agreement by filing a Notice of
Dispute with MultiPlan and filing appeals with Cigna. (Id. 1111 129-33.)

On .lune 20, 2017, Plaintiff filed a fourteen-count complaint against Defendants in the
Superior Court of New Jersey, Somerset County, Law Division (the “Underlying Action"). (Id. at
l.) Plaintiff brought all causes of action pursuant to New Jersey statutory, regulatory, and common
law. (Id.11 135.) Plaintiff asserts the following causes of action against all Defendants: Conspiracy
(Count l); Breach of Covenant of Good Faith & Fair Dealing (Count IV); Promissory Estoppel
(Count V); Negligent Misrepresentation (Count Vl); Tortious Interference (Count Vlll); Unjust
Eni'ichment and Qurmtimi Meruit (Count X); Violations of New Jersey Regulations Goveming
Reimbursement of Emergency Services Rendered by Out-of-Network Providers (Count XI); and
Violations of New Jersey’s I-Iealth Information Networks and Technologies Act (“HINT”) and
Health Claims Authorization, Processing, and Payment Act (“HCAPPA”) (Count XII). (Id. 1111
139-47, 173-90, 198-20?, 213-36.) Plaintiff asserts the following causes of action against only
MultiPlan: Breach of Contract (Count llI); Fraud (Count VII); and Negligence (Count IX). (ld.
1111 165-72, 191-97, 208-12.) Plaintiff asserts the following causes of action against Cigna and the
ERISA Plan Sponsors: Breach of lmplied Contract (Count I[); and Business Libel (Count XIII}.
(Id. 1111 148-64, 237-43.) Plaintiff also seeks a declaratory judgment nullifying the Provider
Agreement and allowing Plaintiff to bill patients for unpaid services. (Id. 1111 244-48.)

B. Removal to the District of New Jersey

On August 9, 2017, Nippon Express USA, Inc. and GM Financial (the “Removing
Defendants”) removed the Underlying Action to this Court pursuant to 28 U.S.C. §§ 1441, 1446,

and 1331. (Notice of Removal 1, ECF No. l.) Removing Defendants stated that ERISA Section

502(a) preempts Plaintiff`s claims, and, thus, removal is proper pursuant to 28 U.S.C. § 1441 (b).
(Id. 11 10.)

Removing Defendants asserted that there are at least three different bases for complete
preemption. (Id. 11 12.) First, Removing Defendants asserted that the “Court would be required to
make determinations of whether [Plaintiff’s] claims were for covered services and eligible for
reimbursement under the ERISA Plans,” because the “Complaint raises claims challenging denials
of coverage for [Plaintiff’s] services.” (Id. 11 12.) Second, Removing Defendants argued that
Plaintiff’s unjust enrichment and quantum meruit claim “is completely preempted because
[Plaintiff] alleges no independent duty that would obligate Cigna or the ERISA Plan Sponsors to
reimburse [Plaintiff] for its services.” (Id. 11 13.) Removing Defendants argued that the “only
possible obligation that Cigna or the ERISA Plan Sponsors would have to cover and pay benefits
for [Plaintiff’s] services would be under the ERISA Plans,” and “to recover for its
services . . . [Plaintiff] must asserts its patients’ rights under the ERISA Plans as an assignee.”
(ld.) ’I`hird, Removing Defendants argued that Counts Xl and Xll “are independently preempted
by ERISA because those claims require the application and interpretation of the individual ERISA
plan documents to determine the rights and responsibilities of the parties and the obligations for
claims made.” (Id. 11 14.) Finally, Defendants argued that the Court has “supplemental jurisdiction
over any otherwise non-removable claims or causes of action . . . .” (la’. 11 16.)

II. Legal Standard

A. Removal

Subsection (a) of 28 U.S.C. § 1441 provides that defendants may remove a state-court civil
action to the appropriate federal district court if the district court has “original jurisdiction” over
the matter. The Third Circuit has advised that Section 1441 “is to be strictly construed against

removal.” Samuel-Basse!t v. KIA Moi‘o."s Am., Iiic., 357 F.3d 392, 396 13d Cir. 2004). The

removing party “carries the burden of proving that removal is proper.” Ccirly[e Iiiv. Mgmt. LLC i'.
Moonmouth Co. SA, 779 F.3d 214, 218 (3d Cir. 2015). The removing party also bears the burden
of “showing that at all stages of the litigation the case is properly before the federal court." KIA
Motors Am., Inc., 357 F.3d at 396. When ruling on a motion to remand, courts must “focus on the
plaintiffs complaint at the time the petition for removal was filed." Sieel Vcili'ey Aiifh. v. Uiii'on
Switci'i & Si'gimi' Dr`v., 809 F.2d 1006, 1010 (3d Cir. 1987).

Section 1331 of Title 28 of the United States Code provides that “distiict courts shall have
original jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United
States.” 28 U.S.C. § 1331. A cause of action “arises under” federal law, and removal is proper,
when “a federal question is presented on the face of the plaintiffs properly pleaded complaint.”
Diikes v. U.S. Healthcare, lnc., 57 F.3d 350, 353 (3d Cir. 1995). A defense based on federal law
to a state law cause of action is usually “insufficient to warrant removal to federal court.” Id. For
example, a defense of preemption “ordinarily is insufficient justification to permit removal to
federal court.” ld. at 354; see also Pciscack Valley Hosp., Inc. v. Local 464/1 UFCW Weifare
Rei'mbiirsemem Plaii, 388 F.3d 393, 398-99 n.4 (3d Cir. 2004) (explaining that the defense of
preemption under ERISA § 514(a) must be distinguished from complete preemption under § 502(a)
because § 514(a) “merely governs the law that will apply to state law claims . . . .”) (emphasis in
original). The doctrine of complete preemption “recognizes ‘that Congress may so completely
preempt a particular area that any civil complaint raising this select group of claims is necessarily
federal in character.”’ Pciscack Valley, 388 F.3d at 399.

B. ERISA Preemption

In Metropoli'tan Li`fe Iiisuraiice Co. v. Taylor, the Supreme Court held that the doctrine of

complete preemption applies to “state law causes of action which fit within the scope of ERISA’s

civil-enforcement provisions" found in 29 U.S.C. § l 132(a).5 Dukes, 57 F.3d at 354 (citing Metro.
Li`fc Iris. Co. v. Taylor, 481 U.S. 58, 66 (1987)). The Court, accordingly, will have subject matter
jurisdiction over Plaintiff’s claims only if they are within the scope of Section 502.

A claim is within the scope of Section 502 if “(1) the [plaintiff] could have brought its . . .
claim under [Section] 502(a), and (2) no other legal duty supports the [plaintiff’s] claim.” Pasccick
Valley, 388 F.3d at 400 (citing Aetiici Health Inc. v. Davila, 542 U.S. 200, 211-12 (2004)). This
test is conjunctive, and a state-law cause of action is completely preempted only when both prongs
of the test are satisfied N.J. Crii'peiitei's & The Ti'ustees Tliei~eofv. Ti`shmon Constr. Coi'p. of N.J.,
760 F.3d 297, 303 (3d Cir. 2014). When determining whether a plaintiffs cause of action is within
the scope of Section 502, the Court may examine the complaint, the statutes on which the claims
are based, and the relevant plan documents. See Dcrvi`la, 542 U.S. at 211 (“To determine whether
respondents’ causes of action fall “within the scope" of ERISA [Section] 502(a)(1)(B), we must
examine respondents’ complaints, the statute on which their claims are based . . . and the various
plan documents.”). The Court may also “look beyond the face of the complaint to determine
whether a plaintiff has artfully pleaded his suit so as to couch a federal claim in terms of state law.”
Priscack Valley, 388 F.3d at 400 (quoting P!y:boirski` i’. U.S. Healtliccire, Inc., 245 F.3d 266, 274
(3d Cir. 2001)).

The first prong of the Pascack Valle_v test is further broken down into two inquiries:
“[(i)] [w]hether the plaintiff is the type of party that can bring a claim pursuant to 502(a)(l )(B) and
[(ii)] whether the actual claim that the plaintiff asserts can be construed as a colorable claim for

benefits pursuant to Section 502(a)(1)(B).” Pi‘ogressive Spi`ne, 2017 WL 4011203, at *5

 

5 The statute provides, in pertinent part, that “[a] civil action may be brought . . . by a participant
or beneficiary” seeking relief provided for by the statute or “to recover benefits due to him under
the terms of his plan, to enforce his rights under the terms of the plan, or to clarify his rights to
future benefits under the terms of the plan . . . .” 29 U.S.C. § 1132(a) (“Section 502”).

(emphasis in original). Section 502(a)(1)(B) limits the type of party that may bring a claim
pursuant to the same section to a “participant"° or a “beneficiary."l 29 U.S.C. § l l32(a) (“A civil
action may be brought . . . by a participant or beneficiary” seeking relief provided for by the statute
or “to recover benefits due to him under the terms of his plan, to enforce his rights under the terms
of the plan, or to clarify his rights to future benefits under the terms of the plan . . . .”). A
third-party healthcare provider that does not fit the definition of a participant or a beneficiary may
nevertheless gain derivative Standing under Section 502(a) when "a patient assigns payment of
insurance benefits to [the] healthcare provider . . . .” N. Jersey Brai'ii & Spi`iie Ctr. v. Aema, Inc.
(NJBSC), 801 F.3d 369, 372 (3d Cir. 2015).

Under the second prong of the Pasccrck Valley test, “a legal duty is ‘independent’ if it is
not based on an obligation under an ERISA plan, or if it ‘would exist whether or not an ERISA
plan existed."’ N.J. Caipeiiters & the Triisi‘ees Tliei'eof 760 F.3d at 303 (quoting Mari'n Gen.
Hosp. v. Modesto & Empz're Ti'action Ca., 581 F.3d 941, 950 (9th Cir. 2009)). “ln other words, if
the state law claim is not ‘derived from, or conditioned upon’ the terms of an ERISA plan, and
‘[n]obody needs to interpret the plan to determine whether that duty exists,’ then the duty is
independent.” Ia'. (quoting Gai'diiei' v. Heai'tla.'id Iizdus. Par'tuers, LP, 715 F.3d 609, 614 (6th

Cir. 2013)).

 

6 A participant is “any employee or former employee of an employer, or any member or former
member of an employee organization, who is or may become eligible to receive a benefit of any
type from an employee benefit plan which covers employees of such employer or members of such
organization, or whose beneficiaries may be eligible to receive any such benefit." 29 U.S.C.
§ 1002(7).

1 A beneficiary is a “person designated by a participant, or by the terms of ari employee benefit
plan, who is or may become entitled to a benefit thereunder.” 29 U.S.C. § 1002(8).

10

IlI. Discussion

A federal question is not present on the face of Plaintiff’s Complaint. Plaintiff asserts that
it is suing in an individual capacity as an out-of-network provider, not in a derivative capacity as
an assignee of its patients. Plaintiffs claims are based on the Provider Agreement, quasi contract
theories, alleged misrepresentations, violations of New Jersey statutes, and other theories. In
Plaintiff’s view, these claims are outside the scope of the relationships between Cigna and the
patients.

Plaintiff frames the Complaint as a conspiracy between MultiPlan, Cigna, and the ERlSA
Plan Sponsors to deprive Plaintiff the benefit of the bargain codified in the Provider Agreement.
The eighteen patients are merely exemplars of the conspiracy and the damages suffered by
Plaintiff`. Defendants, on the other hand, frame this matter as eighteen individual suits combined
in one litigation for the recovery of benefits under the applicable ERISA Benefits Plans.

The Court’s view is that this case resembles a sphinx, the body of which is the Provider
Agreement and the wings of which are the eighteen representative patients. While the eighteen
patients are on the periphery, without them, the case would struggle to move forward Specifically,
the patients provide helpii.il examples of how the alleged conspiracy operated The patients also
help illustrate the alleged damages Plaintiff suffered Defendants, for their part, have good cause
to believe this matter walks and talks like a more traditional claim for denied benefits.

Notwithstanding the riddles presented by the outward appearances of this matter, the
resolution of the instant motion is straightforward when the Court applies the relevant case law
ii'om this Circuit to Plaintiff’s claims and allegations Ultimately, the Court holds that significant

portions of` Plaintiff’s claims fail both prongs of the Pascack Valiey test, and any portions of

l l

Plaintiff’s claims that survive the test, fail to provide a sufficient basis for the Court to exert
supplemental jurisdiction over the other claims.g

A. Prong l of the Pascack Valley test

The first prong of the Pascack Valley test requires the Court to determine if Plaintiff could
have brought the claims under Section 502(a). This inquiry requires the Court to determine
(i) whether Plaintiff is the type of party that can bring a claim under Section 502(a)(1)(B) and
(ii) whether the actual claims Plaintiff asserts “can be construed as a colorable claim for benefits."
Progressive Spi'ue, 2017 WL 4011203, at *5. Plaintiff is neither a “participant” nor a “beneficiary”
as defined in the statute. See 29 U.S.C. §§ 1002(7),(8). Plaintiff`, accordingly, must have a valid
assignment from the patient for this first subtest to be satisfied as to that patient. NJBSC, 801 F.3d
at 372. Even if Plaintiff has a valid assignment, an ami-assignment provision in the patient’s
benefits plans would prevent Plaintiff from having derivative standing Am. Or'!liopedi`c & Spoi'fs

Med. v. Indep. Bliie Ci'oss Bliie Slii'eld (A OSM), 890 F.3d 445, 454 (3d Cir. 2018).

 

8 Defendants argue that Counts XI and XII are completely preempted by Section 502. Given the
nature of the counts and their statutory underpinning, there is some logic to Defendants’
arguments It is unclear to the Court, however, whether Counts XI and XI[ would satisfy the
second prong of the Pasccick Vcr!ley test. Specifically, the parties have not sufficiently addressed
whether the Provider Agreement’s incorporation of certain New Jersey statutes and regulations
gives rise to an independent legal duty. There is a colorable argument that provisions of the
Provider Agreement and the statutes and regulations cited in Counts XI and XII are so closely
intertwined that the legal duties are one and the same. There is, however, an equally colorable
argument that there are independent duties arising from the Provider Agreement and that a breach
of the Provider Agreement is not necessarily a breach of the statutes and regulations, and vice
versa. In any event, Plaintiff has dismissed Counts Xl and XI[. Given the questions regarding
whether Counts XI and Xll would satisfy prong two of the Pasccrck Valley test, the Court declines
to use these counts as a basis of the Court’s exercise of subject matter jurisdiction. Moreover, in
light of the Court’s holdings below, doing otherwise would result in the Court exercising
supplemental jurisdiction over a suit on the basis of two dismissed causes of action while the
twelve live claims fail to provide the Court with subject matter jurisdiction. This matter does not
present the “extraordinary circumstances" that would justify the Court exercising jurisdiction over
state law claims When the other claims are insufficient to provide subject matter jurisdiction. See
Kali'ck v. Nii'. Ai'rli'nes Corp., 372 F. App’x 317, 322 (3d Cir. 2010).

17

Here, Plaintiff has received an assignment from fifteen of` the eighteen representative
patients.9 (Pl.’s Moving Br. at 7.) Of those fifteen patients, there is an ami-assignment provision
in the relevant benefits plans of four patients: A.N., H.T., J.L., and T.J. As a result, the first
subpart of the first prong of the Pascock Valley test is satisfied as to at least eleven patients because
Plaintiff could assert derivative standing

Plaintiff argues that the anti-assignment provisions in the plans prevent Plaintiff from
asserting derivative standing for A.N., H.T., J.L., and T.J.. (Pl.’s Moving Br. at 8.) Cigna and the
ERISA Plan sponsors respond that the Third Circuit’s recent cases on anti-assignment provisions
only apply to anti-assignment provisions that raise an absolute bar on a patient assigning her or his
rights and the provisions before the Court only require the patients to receive Cigna’s or the ERISA
Plan Sponsors’ approval for the assignment of rights. (Defs.’ Opp’n Br. at 9-10 (discussing
AOSM,, 890 F.3d at 455).) Relatedly, Cigna and the ERISA Plan Sponsors assert that the previous
partial payments to Plaintiff prevent Plaintiff from establishing that Plaintiff cannot receive
benefits under the ERISA plan. (Id. at 10.)

The Third Circuit has rejected Defendant’s line of reasoning by holding that “routine
processing of a claim form, issuing payment at the out-of-network rate, and summarily denying
the informal appeal do not demonstrate ‘an evident purpose to surrender’ an objection to a

provider’s standing in a federal lawsuit."m AOSM, 890 F.3d at 454. Moreover, even if a partial

 

9 This group of fifieen patients includes: D.B., M.B., A.F., I.G., J.G., M.G., R.G., T.J., J.L., A.N.,
N.N., A.P., M.R., and H.T. (Pl.’s Moving Br. at 7.) M.G. is double-counted because Plaintiff
treated M.G. twice and received assignments for both treatments (Id.)

'° Iri AOSM, the Third Circuit considered the requirements for a waiver under Pennsylvania law.
See AOSM, 890 F.3d at 454 n.8. The requirements for waiver under New Jersey law are similar
to those under Pennsylvania law. Compare W Jersey Title & Guar. Co. v. lizdus. Tr'. Co., 141
A.2d 782, 787 (1958) (stating that under New Jersey Law a prerequisite for a “waiver of a legal
right [is] that there be ‘a clear, unequivocal, and decisive act of the party showing such a purpose
or acts amounting to an estoppel on his part. . . .”) iiii'rli Browii v. Cir_v of Pittsbw'gh, 186 A.2d 399,

13

payment operated as a waiver of the anti-assignment provisions, such a waiver does not address
those claims Plaintiff asserts that the patients could not assert themselves For example, none of
the patients could assert Counts lIl, VII, and lX because they are asserted only against MultiPlan
and there is no indication that any of the patients have the ability to assert claims against MultiPlan
in relation to the Provider Agreement. Similarly, none of the patients could assert Count XIll
(Business Libel) against Cigna and the ERISA Plan Sponsors because the core of the claim is that
Cigna and the ERISA Plan Sponsors published certain derogatory statements regarding Plaintiff.
The Court, accordingly, finds that the first part of the first prong of the Pascack Vallcy test is
satisfied as to eleven of the eighteen representative patients, but only for those claims the eleven
patients could assert against Defendants: Counts II, IV, V, Vl, X, Xl, and XII.

As to the second part of the first prong, Defendants have not established that Plaintiff’s
claims are of the type permissible under Section 502(a)(1)(B). Section 502 allows a participant or
beneficiary to bring suit to “recover benefits due to [the participant or beneficiary] under the terms
of [the participant’s or beneficiary’s] plan, to enforce [the participant’S or beneficiary’s] rights
under the terms of the plan, or to clarify [the participant’s or beneficiary’s] rights to future benefits
under the terms of the plan.” 29 U.S.C. § 1132(a). Defendants’ arguments regarding the second
part of the first prong blend with their arguments under the second Pascack Valley prong and the
Court will address those arguments below. Nevertheless, looking beyond the face of the
Complaint, the crux of the dispute between the parties is whether Defendants were required to
reimburse Plaintiff at 80% of the Contract Rates, not whether Plaintiff has a right to payment. In
the Third Circuit, a suit based on the fortner is not preempted by ERISA while a suit based on the

latter is completely preempted by ER]SA. Sce Cai'dioNet, Inc. v. Cigna Hcalth Corp, 751 F.3d

 

401 (1962) (stating that under Pennsylvania law, a waiver requires a “clear, unequivocal and
decisive act of the party with knowledge of such right and an evident purpose to surrender it . . . .”)

14

165, 178 (3d Cir. 2014) (“[A] provider may bring a contract action for an insurer’s failure to
reimburse the provider pursuant to the terms of [a separate agreement], while a claim seeking
coverage of a service may only be brought under ERISA.") (citation omitted); see also Emergency
Plrysiciaiis of St. Ciai'e's v. United Heaith Cai‘e, No. 14-404, 2014 WL 7404563, at *5 (D.N.J.
Dec. 29, 2014) (“ERISA does not, however, preempt claims over the amount of coverage
provided . . . .”) (citation omitted) (emphasis in original).

Cigna and the ERISA Plan Sponsors argue that for at least eight of the patients at issue,
Plaintiff disputes the denial of coverage of claims “because at least some of the services [Plaintiff]
provided were not covered under the ERISA Plans or because the claim was not timely.” (Defs.’
Opp’n Br. at 13.) Cigna and the ERISA Plan Sponsors, however, provide no authority for their
assertion that a dispute over a claim that was both partially denied and partially paid is actually a
claim seeking coverage and thus preempted by ERISA. More substantively, the issue of whether
the claims were covered under the ERISA Benefits Plans or untimely pursuant to the same is not
essential to Plaintiff’s claim. This issue is essential to Defendants’ defenses Plaintiff pled that
the refusals to pay were in violation of the Provider Agreement, not that they were in violation of
the ERISA Benefits Plans. To determine whether Plaintiff’s allegations are true, the Court must
turn to the Provider Agreement and the provisions therein. To the extent Defendants argue that
the claims were not covered by the ERISA Benefits Plans or were untimely, the Court may then
turn to the ERISA Benefits Plans. Defendants may not convert Plaintiff’s state law claims to a
federal question through an anticipated defense to the claims. See Wells Foi'go Bank, N.A. v. Dey-
El, No. 17-1762, 2018 WL 283732, at *3 (D.N.J. Jan. 3, 2018) (quoting Catei'pi`llai' Inc. i=.
Wi‘lli‘ams, 482 U.S. 386, 393 (1987) (“A case ‘may not be removed to federal court on the basis of

a federal defense, including the defense of pre-emption, even if the defense is anticipated in the

plaintiffs complaint, and even if both parties concede that the federal defense is the only question
truly at issue.”’).

B. Prong Two of the Pascack Val[ey test

Prong Two of the Pascack Vaii'ey test requires the Court to determine if any independent
legal duty supports Plaintiff’s claim. On this prong, Plaintiff asserts that the presence of the
MultiPlan logo on the insurance cards presented to Plaintiff and Plaintiff’s reliance on this logo,
pursuant to the Provider Agreement, establishes an independent duty. The Court agrees with
Plaintiff.

Plaintiff insists that it relied on the patients’ presentation of the insurance cards bearing the
MultiPlan Logo with the understanding that such presentation was in accordance with the Provider
Agreement. (Compl. 1111 94-97.) Thus, Plaintiff proceeds, in part, on the theory that the
presentation of and reliance on the MultiPlan logo created a legal duty separate and apart from any
of Defendants’ duties to pay according to the ERISA Benefits Plans. (Ia'.) This is enough to satisfy
the second prong of the Pascack Vai'ley test. Whether under New Jersey law there is any merit to
Plaintiff’s claims is a question for New Jersey’s courts. Pascack Valley, 388 F.3d at 404 (“It may
very well be that the [Plaintiff"s] breach of contract claim against the Plan will fail under state law,
or that the [Plaintif`f’s] state law claims are pre-empted under § 514(a). These matters, however,
go to the merits of the [Plaintiff"s] breach of contract claim, which can only be adjudicated in state
court.”).

There are parallels between this matter and Pascack Valley that further reveal why the
second prong of the test is not satisfied ln Pascack Valley, the plaintiff, a hospital, entered into a
“Network Hospital Agreement” with an independent consultant, MagNet, lnc. (“lvlagNet"). Id. at
396. MagNet operated as an intermediary between hospitals and certain health plans. Id. The

health plans entered into bilateral “Subscriber Agreements" with MagNet in which the health plans

16

agreed to directly pay the hospitals a discounted rate for services provided to patients who were
members of the health plans. Id. The hospital provided services to two patients, was not paid in
a timely manner, and filed suit to recover the difference between the discounted rate it was paid
and the full amount billed Id. The hospital asserted: (i) it was a third-party beneficiary of the
Subscriber Agreement between MagNet and the health plan and (ii) the health plan was obligated
to comply with certain provisions of the Network Hospital Agreement between the hospital and
MagNet. Id. at 397.

The Third Circuit noted that coverage and eligibility were not in dispute in the matter, and
the crux of the dispute was the meaning of the Subscriber Agreement ld. at 402. According to
the Third Circuit, the hospital’s right to recover depended on the operation of the Subscriber
Agreements, not the benefits plans between the health plans and the patients. Id. ln reaching its
decision, the Third Circuit discussed the Ninth Circuit’s opinion in Bliie Cross of Cali'foi'nia v.
Anesthesr`a Cai‘e Associ'ates Mea’i`cal Gi'oiip, Inc. (Aiiestliesi'a Cai'e), 187 F.3d 1045 (9th Cir. 1999),
and found that the case before it was similar to Anestliesia Care. Id. Specifically, the Third Circuit
found it important that: “(1) the Hospital’s claims in this case arise from the terms of a contract-
the Subscriber Agreement-that is allegedly independent of the Plan; (2) the participants and
beneficiaries of the Plan do not appear to be parties to the Subscriber Agreement; and (3) ‘[t]he
dispute here is not over the right to payment, which might be said to depend on the patients’
assignments to the [Hospital], but the amount, or level, of payment, which depends on the terms
of the [Subscriber Agreement].”’ Id. at 403-04.

The three factors the Third Circuit found important in Anestliesi'a Ccrre are also present in
the instant matter. First, Plaintiff’s claims arise from the terms of the Provider Agreement, which
is independent from (i) the Access Agreements between Cigna and MultiPlan and (ii) the ERISA

Benefits Plans. Second, the patients are not parties to the Provider Agreement Finally, as

17

discussed above, the dispute between the parties is not over the right to payment pursuant to the
ERISA Benefits Plans. Rather, Plaintiff disputes it was entitled to the rates provided for in the
Provider Agreement. The Court, accordingly, finds that independent legal duties support
Plaintiffs claims.

ln sum, the first subpart of the first prong of the Pascack Vallcy test is satisfied for a subset
of the exemplar patients and a subset of Plaintiff’s claims. The second subpart of the first prong
is not satisfied as to all of the claims. The second prong of the Pascack Vai'ley test is not satisfied
The Court, accordingly, finds that it lacks subject matter jurisdiction over this matter.

IV. Conclusion
For the reasons set forth above, Plaintiff’s motion to remand is granted An order consistent
with this Memorandum Opinion will be entered

/LL£¢MJ

MicrrAEL A. SH{Pf-
UNrrEo S'rATas Drsrnrcr Junoi;

